Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/22 has been entered.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  4 recites the limitation "the fleece layer" and “the distribution covering” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, claim 1 from which claim 4 depends, refers to two fleece layers so it is not clear which is meant by the limitation “the fleece layer”.  Further, there is no antecedent basis for a distribution covering in either claim 4 or claim 1, (there is in claim 2 but claim 4 does not depend from claim 2).
Claim 6  recites the limitation "the absorbent core", “the various layers” and “the edge area” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites first and second absorbent cores but not an absorbent core to provide antecedent basis for “the absorbent core”.  It is not clear which absorbent core is being referred to.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al, U.S. Patent Application Publication No. 2005/0079192 in view of Wells, U.S. Patent No. 5,639,532.  
Simon discloses an article suitable for removing cosmetics, (see paragraph 0006), comprising a contact layer which may be a nonwoven fabric, (paragraphs 0013, 0025), an absorbent layer, (paragraphs 0014, 0053), a distribution layer, (paragraphs 0034-0035). The materials of Simon are capable of absorbing and thus storing fluid and/or makeup residue since it is a makeup remover.   Simon teaches bonding, sewing or welding the structure around the periphery.  See paragraph 0068.  Bonding or welding is considered to correspond to a gluing as claimed in claim 4.  Simon teaches that the article can have any size and form that would be suitable for a particular end use.  See paragraph 0051.  Therefore, it would have been obvious to have selected the thickness, length, width, diameter and shape depending on the intended use of the article of Simon.
Simon differs from the claimed invention because it does not disclose that the structure has a central impermeable layer with additional nonwoven (fleece) layers and absorbent layers and distribution layers on the opposite side of the film.  
However, Wells discloses a cleaning structure comprising a first towel layer, a central impermeable film layer, and a second towel layer.  The central impermeable layer allows for the towel to perform twice as long or to perform different functions, such as washing on one side and wiping or drying on another, or for different sides to have different substances which are kept separate by the central film layer.  See figures and col. 3, line 3 – col. 4, line 65.
Therefore, it would have been obvious to have employed a central film layer and to have provided the various layers of the article of Simon on both sides in order to allow for the structure of Simon to have different functions such as wiping on one side and drying on the other. 
Applicant's arguments filed 4/13/22 have been fully considered but they are not persuasive.
Applicant argues that Wells teaches an inner surface expressly identified as being impregnated with a liquid agent and an outer surface for drying wherein the inner and outer surfaces are separated by an impermeable separator layer, that keeps the outer surface from absorbing fluid from the inner surface, and that thus neither reference teaches or suggests having identical surfaces on opposite side of the article.  However, Wells clearly teaches a structure with an impermeable film layer which separates two towel layers.  While Wells discusses potential ways of using the structure, such as soaking or impregnating the inner towel with soapy water or other types of cleansers or solutions, , (col. 3, lines 49-54), Wells clearly teaches a structure which simply includes an inner towel, an outer towel and an impermeable layer, which allows the two sides to be used separately.  See col 3, lines 5-14.  Since Simon already teaches a cleansing structure comprising the claimed layers, the person of ordinary skill would have recognized that an impermeable film layer could be provided and the layers of Simon could be placed on both sides of the impermeable film to allow for the two sides to be used separately, for example, one side which could include makeup removers or cleansers, and another side for drying or absorbing excess liquids from the skin or for applying addition skin treatments such as toners, etc.  Further, the instant claims do not require that both sides are identical, because the claims employ open language and do not preclude the presence of additional different layers on one or both sides of the structure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789